DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending.
Claims 1, 3-6, 14, 15, 17, and 18 were amended.	
Claim Objections
Claims 3 was previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 6/1/2021. Accordingly, the objection to the claim has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carrez (US 3178734 A), herein referred to as Carrez, in view of Maguire, (US 20080256705 A1), herein referred to as Maguire.
Regarding claim 1, Carrez discloses a sleeping bag assembly comprising: a sleeping bag including a top layer (upper sheet 2) and a bottom layer (bottom sheet 3), the top layer and the bottom layer integrally connected as part of a unitary structure to form the sleeping bag (see FIG. 1; upper and bottom sheets 2 and 3 are coupled together along their side edges and bottom edge); one or more sleeping bag connecting portions connected to the sleeping bag (slide fastener element 8 and 8’); and a quilt sized (quilted member 7) sized and configured to be coupled to the sleeping bag (quilted member 7 connects to upper and bottom sheets via fastener element 9 and 9’), a lower portion of the quilt disposed on an upper portion of the top layer when the quilt is coupled to the sleeping bag (see FIG. 1); and one or more quilt attachment points sized and configured to be attached to the sleeping bag connecting portions to couple the quilt and the sleeping bag (slide fastener elements 8 and 8’ couple with slide fastener elements 9 and 9’). Carrez discloses the quilt drapes over and seals one or more edges of the sleeping bag but does not explicitly disclose the quit attachment points spaced inwardly and spaced apart from an outer periphery of the quilt. Maguire, however, discloses a sleeping bag system comprising a supplemental sheet 30 that attaches to sleeping bag 20 with attachment means 40 disposed within the edges of both the sleeping bag 20 and the supplemental sheet 30 for the purpose of sleeping under the supplemental sheet 30 if sleeping bag is too warm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Carrez with the fastening means for connecting a supplemental sheet as taught by Maguire since it has been held that substituting equivalents known for the same purpose requires mere ordinary skill in the art. Examiner notes attachment means as taught by Maguire includes VELCRO.RTM., buttons, zippers, threads, strings, hooks and glue (see paragraph [0014]).
Regarding claim 2, Carrez (in view of Maguire) teaches the one or more connecting portions are integrally formed with the sleeping bag (see Carrez, FIG. 1 and 2, slider fastener elements 8 and 8’ are coupled to the upper sheet 2 and bottom sheet 3)
Regarding claim 3, Carrez (in view of Maguire) teaches the one or attachment points are integrally formed with the quilt (see Maguire, see FIG. 1A, one part of the plurality of attachment means 40 are disposed on the supplemental sheet 30 corresponding to the other part of the plurality of attachment means 40 on the sleeping bag 20). 
Regarding claim 4, Carrez (in view of Maguire) teaches the one or more connecting portions are integrally formed with the sleeping bag and one or more attachment points are integrally formed with the quilt, the one or more attachment points of the sleeping bag coupled to the one or more attachment points of the quilt when the quilt is coupled to the sleeping bag. Examiner notes Maguire is relied upon to teach the attachment means 40, see FIG. 1A, one part of the plurality of attachment means 40 are disposed on the supplemental sheet 30 corresponding to the other parts of the plurality of attachment means 40 on the sleeping bag 20 where the combination of Carrez modified by Maguire teaches the limitations of the claim.
Regarding claim 5, Carrez (in view of Maguire) teaches the one or more connecting portions are integrally formed with a body portion of the sleeping bag at a first corner of the body portion, at a second corner of the body portion, at a third corner of the body portion, and at a fourth corner of the body portion and one or more attachment points are integrally formed with the quilt at a first corner of the quilt, at a second corner of the quilt, at a third corner of the quilt, and at a fourth corner of the quilt, the one or more connecting portions of the sleeping bag coupled to the one or more attachment points of the quilt when the quilt is coupled to the sleeping bag. Examiner notes Maguire is relied upon to teach the attachment means 40, see FIG. 1A, one part of the plurality of attachment means 40 are disposed along each of the corners of the supplemental sheet 30 corresponding to the other parts of the plurality of attachment means 40 on the sleeping bag 20 where the combination of Carrez modified by Maguire teaches the limitations of the claim.
Regarding claim 6, Carrez (in view of Maguire) teaches the quilt is detachably coupled to the sleeping bag via the one or more connecting portions and the one or more attachment points. Examiner notes that Maguire is relied upon to teach the plurality of attachment means 40 where one part of the plurality of attachment means 40 are disposed on the sleeping bag and the other part of the plurality of attachment means 40 are disposed on the supplemental sheet 30 where the combination of Carrez modified by Maguire teaches the limitations of the claim. 
Regarding claim 7 Carrez (in view of Maguire) teaches when the quilt is coupled to the sleeping bag, the quilt is sized and configured to drape over and extend past one or more edges of the sleeping bag. Examiner notes the quilted member 7 is longer across a transverse direction of the upper sheet 2 and bottom sheet 3 and when connected to the sheets, the quilted member 7 can extend over the longitudinal edges of the sheets.
Regarding claim 9, Carrez (in view of Maguire) teaches when the quilt is coupled to the sleeping bag, the quilt is sized and configured to cover one or more seams of the sleeping bag (see Carrez, FIG. 4, quilted member 7 drapes past the longitudinal and foot edges of the upper sheet 2 and bottom sheet 3).
Regarding claim 10, Carrez (in view of Maguire) teaches when the quilt is coupled to the sleeping bag, the quilt is sized and configured to cover one or more zippers of the sleeping bag (see Carrez, FIG. 4, quilted member 7 drapes past the longitudinal and foot edges of the upper sheet 2 and bottom sheet 3, effectively covering the slider fastener elements 8 and 9).
Regarding claim 11, Carrez (in view of Maguire) teaches when the quilt is coupled to the sleeping bag, the quilt is sized and configured to form a seal about a portion of the sleeping bag (see Carrez, FIG. 1 and 2, quilted member 7 seals around the longitudinal edges and foot edge of the upper sheet 2 and bottom sheet 3).
Regarding claim 12, Carrez (in view of Maguire) teaches the sleeping bag comprises: a body portion, the quilt draping over the body portion and configured to form a seal about the body portion; and a top flap coupled to the body portion, the quilt draping over a portion of the top flap. See Carrez, FIG. 2, body portion and top flap are integrally formed as bottom sheet 3 where quilted member 7 extends past a portion of the top flap. Examiner notes that since there is no explicit distinction between the top flap and body portion, the line dividing the two elements can be arbitrarily drawn to be just below the edge of the quilted member 7.
Regarding claim 17, Carrez discloses a quilt (quilted member 7) comprising one or more connecting portions (slider fastener element 9 and 9’) configured to couple the quilt to a sleeping bag, the sleeping bag including a top layer (upper sheet 2) and a bottom layer (bottom sheet 9), the top layer and the bottom layer integrally connected as part of a unitary structure to form the sleeping bag (see FIG. 1), the sleeping bag having a generally tubular shape (examiner notes the sleeping bags comprise flexible materials where the shape of the sleeping bag with an occupant within will be shaped generally tubular), the quilt including a lower portion that is sized and configured to be disposed on an upper portion of the top layer of the quilt when the quilt is coupled to the sleeping bag (see FIG. 1-4; quilted member 7 couples to the edges of the upper sheet and bottom sheet 2 and 3 via fastener elements 8 and 9). Carrez does not explicitly disclose the connecting portions spaced inwardly and spaced apart from an outer periphery of the quilt to allow the quilt to drape over and seal one or more edges of the sleeping bag. Maguire, however, discloses a sleeping bag system comprising a supplemental sheet 30 that attaches to sleeping bag 20 with attachment means 40 disposed within the edges of both the sleeping bag 20 and the supplemental sheet 30 for the purpose of sleeping under the supplemental sheet 30 if sleeping bag is too warm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Carrez with the fastening means for connecting a supplemental sheet as taught by Maguire since it has been held that substituting equivalents known for the same purpose requires mere ordinary skill in the art. Examiner notes attachment means as taught by Maguire includes VELCRO.RTM., buttons, zippers, threads, strings, hooks and glue (see paragraph [0014]).
Regarding claim 18, Carrez (in view of Maguire) teaches when the quilt is sized and configured to form a seal about a zipper, seam or less insulated portion of the sleeping bag (see Carrez, FIG. 1 and 2, quilted member 7 seals around the longitudinal edges and foot edge of the upper sheet 2 and bottom sheet 3 where said seal created by the quilted member 7 covers the fastener elements 9 and 9’ as can be seen in FIG. 4).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carrez, in view of Maguire, and further in view of Kircher (US 5193235 A), herein referred to as Kircher.
Regarding claim 8, Carrez (in view of Maguire) does not explicitly teach when the quilt is coupled to the sleeping bag, the quilt is sized and configured to extend past a top portion, a left side, a right side, and a bottom portion of the sleeping bag. Kircher, however, discloses a flat lying sleeping bag comprising an upper layer 31 that attaches to bottom layer 1 where the top layer is sized such that the edges of the top layer extend past the longitudinal sides, top portion and bottom portions of the sleeping bag. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Carrez to have a quilted member that attaches to the sheets sized to extend past the perimeter of said sheets to provide more cover. Furthermore, it has been held that changes in size require mere ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claims 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrez, in view of Maguire, and further in view of Scherer (US 4884303 A), herein referred to as Scherer.
Regarding claim 13, Carrez (in view of Maguire) does not explicitly teach the sleeping bag further comprises one or more sleeping bag insulation chambers extending from a first side of the sleeping bag across a width of the sleeping bag to a second side of the sleeping bag; and wherein the quilt includes one or more quilt insulation chambers, the one or more quilt insulation chambers extending from a head of the quilt across a length of the quilt to a foot of the quilt. Scherer, however, discloses a sleeping bag comprising an upper portion 5 that further comprises an upper section 31 and lower section 32 each having a plurality of insulating chambers 39 and 49 defined by stitching lines 43 and 53 for the purpose of providing areas of insulation where insulation material such as batts of fluffy fibrous thermal insulation material (see Col. 3, lines 32-37) can be evenly distributed throughout the different layers of the sleeping bag. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeping bag disclosed by Carrez with the insulated chambers as taught by Scherer in order to provide heat insulation for maintaining heat within the sleeping bag to keep a user warm within.
Regarding claim 14, Carrez (in view of Maguire) does not explicitly teach wherein the quilt includes one or more quilt insulation chambers, the one or more quilt insulation chambers extending from a head of the quilt across a length of the quilt to a foot of the quilt. Scherer, however, discloses a sleeping bag comprising an upper portion 5 that further comprises an upper section 31 and lower section 32 each having a plurality of insulating chambers 39 and 49 defined by stitching lines 43 and 53 for the purpose of providing areas of insulation where insulation material such as batts of fluffy fibrous thermal insulation material (see Col. 3, lines 32-37) can be evenly distributed throughout the different layers of the sleeping bag. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeping bag disclosed by Carrez with the insulated chambers as taught by Scherer in order to provide heat insulation for maintaining heat within the sleeping bag to keep a user warm within.
Regarding claim 15, Carrez (in view of Maguire) does not explicitly teach one or more quilt insulation chambers are configured to interface with the one or more sleeping bag insulation chambers to promote heat retention and efficiency of the sleeping bag. Scherer, however, discloses a sleeping bag comprising an upper portion 5 that further comprises an upper section 31 and lower section 32 each having a plurality of insulating chambers 39 and 49 defined by stitching lines 43 and 53 for the purpose of providing areas of insulation where insulation material such as batts of fluffy fibrous thermal insulation material (see Col. 3, lines 32-37) can be evenly distributed throughout the different layers of the sleeping bag. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeping bag disclosed by Carrez with the insulated chambers as taught by Scherer in order to provide heat insulation for maintaining heat within the sleeping bag to keep a user warm within.
Regarding claim 16, Carrez (in view of Maguire) does not explicitly teach wherein the sleeping bag further includes one or more sleeping bag insulation chambers extending in a first direction; wherein the quilt further includes one or more quilt insulation chambers extending in a second direction; and wherein the first direction is different and at an angle to the second direction. Scherer, however, discloses a sleeping bag comprising an upper portion 5 that further comprises an upper section 31 and lower section 32 each having a plurality of insulating chambers 39 and 49 defined by stitching lines 43 and 53, orientation of the insulation layers 43 and 53 and stitching 39 and 49 are in different directions perpendicular relative to each other, for the purpose of providing areas of insulation where insulation material such as batts of fluffy fibrous thermal insulation material (see Col. 3, lines 32-37) can be evenly distributed throughout the different layers of the sleeping bag. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeping bag disclosed by Carrez with the insulated chambers as taught by Scherer in order to provide heat insulation for maintaining heat within the sleeping bag to keep a user warm within.
Regarding claim 19, Carrez (in view of Maguire) does not explicitly teach the quilt includes one or more quilt insulation chambers, the one or more quilt insulation chambers extending from a head of the quilt across a length of the quilt to a foot of the quilt. Scherer, however, discloses a sleeping bag comprising an upper portion 5 that further comprises an upper section 31 and lower section 32 each having a plurality of insulating chambers 39 and 49 defined by stitching lines 43 and 53 for the purpose of providing areas of insulation where insulation material such as batts of fluffy fibrous thermal insulation material (see Col. 3, lines 32-37) can be evenly distributed throughout the different layers of the sleeping bag. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeping bag disclosed by Carrez with the insulated chambers as taught by Scherer in order to provide heat insulation for maintaining heat within the sleeping bag to keep a user warm within.
Regarding claim 20, Carrez (in view of Maguire and further in view of Scherer) teaches the quilt insulation chambers are configured to interface with the sleeping bag to promote heat retention and efficiency of the sleeping bag. (see Scherer FIG. 1-3, insulation layers 43 and 53 and stitching 39 and 49 are in in contact with each other and provide heat retention as they are filled with heat insulating materials).
Response to Arguments
Applicant’s arguments, filed 4/27/2022, with respect to the rejections of claims 1-7, 9-12, 17, and 18 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejections were made in view of Maguire.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses sleeping bags, duvets, blankets, and comforters relevant in scope and structure to the claimed invention. The references relied upon for the rejection presented include Carrez, Kircher, Maguire, and Scherer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/15/2022